DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 4 and 6 – 8.  Claim 5 has been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (EP 3220519 A1) as cited by Applicant.
	Regarding Independent Claim 1, Nakamura teaches a motor device (Fig. 2), comprising: a motor part (motor cover, 50) comprising an armature shaft (rotating shaft, 36); a speed reduction mechanism (speed reduction mechanism, SD) which comprises a worm (worm, 36b) and a worm wheel (worm wheel, 40) 5and outputs rotation of the armature shaft at a reduced speed (Paragraph [0003]); a gear case (speed reduction housing unit, 31) which is provided with a bottom part (32; as shown in Fig. 5) and an opening part (32b) and accommodates the worm (36b) and the worm wheel (40) in a rotatable manner (Fig. 5); a gear cover (gear cover, 60; Fig. 6) which covers the opening part (32b) of the gear case (31/32); a circuit board (control board, 70) which is arranged between the speed reduction mechanism (SD) 10and the gear cover (60; circuit board is fixed to the inside of the gear cover, 60 – Paragraph [0033]; thus between the gear cover and the speed reduction mechanism; Fig. 5); and a board cover (cover, 80) which is arranged between the circuit board (70) and the speed reduction mechanism (SD; Fig. 4), wherein the board cover (80) is provided with a positioning protrusion part (Annotated Fig. 8) protruding toward the gear case (31/32), the gear case (31/32) is provided with a positioning recess part (Annotated Fig. 5) 15into which the positioning protrusion part (Annotated Fig. 8) is press-fit (regarding the limitation “press-fit”, the functional language or intended use does not impose any structural limitations to the claims that are distinguishable over Nakamura, which is capable of being used as claimed as is evident in that the reference relates to an assembly of a motor device and results in a locked connection, thus the positioning protrusion and positioning recess are deemed press-fit), and a bottom surface of the positioning recess part (Annotated Fig. 5) and a tip end surface of the positioning protrusion part (Annotated Fig. 8) press-fit (regarding the limitation “press-fit”, the functional language or intended use does not impose any structural limitations to the claims that are distinguishable over Nakamura, which is capable of being used as claimed as is evident in that the reference relates to an assembly of a motor device and results in a locked connection, thus the positioning protrusion and positioning recess are deemed press-fit) into the positioning recess part face each other with a gap therebetween (the positioning protrusion is inserted into the positioning recess, thus it is necessary for the two parts to face each other, Figs. 5 and 8), wherein a plurality of case side 10abutment parts (Annotated Fig. 11) abutting against a first main surface (Annotated Fig. 11) of the board cover (80) on which the positioning protrusion (Annotated Figs. 8 and 11) is disposed are disposed on the gear case (31/32; Fig. 111), a plurality of cover side abutment parts (Annotated Fig. 11) abutting against a second main surface (Annotated Fig. 11) which is on an opposite side of the first main surface (Annotated Fig. 11) of the board cover (80) are disposed on the gear cover (60), and at least one of the cover side abutment parts (Annotated Fig. 11) is arranged at a position corresponding to the 15positioning protrusion part (Annotated Fig. 8 – Nakamura teaches a board cover, 80 and gear cover, 60 assembled with a gear case, 31/32 so therefore it is an unavoidable and implicit, that a plurality of case side abutment parts are disposed on the gear case (31/32) and a plurality of cover side abutment parts are disposed on the board cover (80 as shown in Fig. 11).  

    PNG
    media_image1.png
    478
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    539
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    437
    683
    media_image3.png
    Greyscale

5	Regarding Claim 4, Nakamura teaches the motor device (Fig. 2) wherein the board cover (80) has a worm cover part (walls, 84; Fig. 8) intervening between the worm (36b) and the circuit board (70; Fig. 4) and a wheel cover part (82) intervening between the worm wheel (36b) and the circuit board (70), and the positioning protrusion part (Annotated Fig. 8) is disposed in a vicinity of the worm cover part (84).  
Regarding Claim 6, Nakamura teaches the motor device (Fig. 2) wherein two of the case side abutment parts (86b) respectively abutting against a periphery of the first main surface (Annotated Fig. 5) are disposed on the gear case (31/32; Fig. 5), four of the cover side abutment parts (Annotated Fig. 8)  respectively abutting against a periphery of the second main surface (Annotated Fig. 8) are disposed on the gear cover (60), and the 20two case side abutment parts (86b) are arranged on an outer side (Annotated Fig. 8) with respect to a quadrangle (Annotated Fig. 8 and similar to instant application Fig. 8) enclosed by lines connecting the four cover side abutment parts (Annotated Fig. 8).  
Regarding Claim 7, Nakamura teaches the motor device (Fig. 2) wherein rigidity of the board cover (80; Paragraphs [0029] and [0055] – made of plastic) is lower than rigidity of the gear case (31/32; Paragraphs [0029] and [0030]; made of aluminum).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (EP 3220519 A1) as cited by Applicant in view of Doi (JP 2017 017108 A) as cited by Applicant.
Regarding Claim 2, Nakamura teaches the limitations of claim 1 as discussed above.
Nakamura further teaches the motor device wherein the positioning protrusion part (Annotated Fig. 8) has a cylinder-shaped main body part (Annotated Fig. 8).
Nakamura does not teach wherein the positioning protrusion part has a plurality of collapsed parts 20protruding from a side surface of the main body part, and when the positioning protrusion part is press-fit into the positioning recess part, at least a portion of the collapsed parts is collapsed by interference with an inner circumferential surface of the positioning recess part.  
Doi, however, teaches the positioning protrusion part (positioning protrusion, 65A) has a plurality of collapsed parts (first and second protrusions, 73 and 78) 20protruding from a side surface (77) of the main body part (65A), and when the positioning protrusion part (65A) is press-fit into the positioning recess part (90A and 85A), at least a portion of the collapsed parts (73 and 78) is collapsed by interference with an inner circumferential surface of the positioning recess part (90A and 85A; Figs. 3B and C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning protrusion part of Nakamura to further include a plurality of collapsed parts 20protruding from a side surface of the main body part, and when the positioning protrusion part is press-fit into the positioning recess part, at least a portion of the collapsed parts is collapsed by interference with an inner circumferential surface of the positioning recess part, as taught by Doi, to provide a component positioning structure capable of positioning components with high accuracy, thus avoiding misalignment at possible damage to the motor device.
Regarding Claim 3, Nakamura, as modified, teaches the limitations of claim 2 as discussed above.
Nakamura does not teach the positioning protrusion part is formed to gradually taper off along a pressing direction toward the positioning recess part, and a maximum outer diameter of the positioning protrusion part is greater than an inner diameter of the positioning recess part.  
Doi, however, teaches the positioning protrusion part (65A) is formed to gradually taper off along a pressing direction (Fig. 3A) toward the positioning recess part (85A and 90A), and a maximum outer diameter (Figs. 3A and B) of the positioning protrusion part (65A) is greater than an inner diameter (Fig. 3A) of the positioning recess part (85A and 90A; Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning protrusion part of Nakamura to further include the positioning protrusion part is formed to gradually taper off along a pressing direction toward the positioning recess part, and a maximum outer diameter of the positioning protrusion part is greater than an inner diameter of the positioning recess part, as taught by Doi, to provide a component positioning structure capable of positioning components with high accuracy, thus avoiding misalignment at possible damage to the motor device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (EP 3220519 A1) as cited by Applicant.
Regarding Claim 8, Nakamura teaches the limitations of claim 7 as discussed above.
Nakamura does not teach the motor device wherein the board cover comprising the positioning protrusion part is formed of polyacetal, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion part of Nakamura to be formed of polyacetal as required by the claim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Response to Arguments
Applicant's arguments filed June 9, 2022 in regards to rejected claims 1 – 8 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive; therefore the rejection is maintained.
Applicant argues that Nakamura fails to teach abutment parts on the gear cover and the gear case.
Examiner respectfully disagrees as the gear case is assembled to the board cover and the gear cover in a vertical direction, therefore it is an unavoidable and implicit, that a plurality of case side abutment parts are disposed on the gear case (31/32) and a plurality of cover side abutment parts are disposed on the board cover (80 as shown in Fig. 11).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723